In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00334-CR

DUSTIN WADE HESTAND AKA DUSTIN              §    On Appeal from the 355th District Court
W. HESTAND, Appellant
                                            §    of Hood County (CR13595)

V.                                          §    February 27, 2020

                                            §    Opinion by Justice Gabriel

THE STATE OF TEXAS                          §    (p)

                           JUDGMENT ON REMAND

      On remand from the court of criminal appeals, this court has considered the

record on appeal in this case and holds that there was no reversible error in the trial

court’s judgment. It is ordered that the judgment of the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel